04/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0014



                                 No. DA 21-0014


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JACK WARREN MAXVILL, JR.,

             Defendant and Appellant.



                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 31, 2022, within which to prepare, serve, and file the State’s

response brief.




TKP                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             April 25 2022